DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, filed 07/14/2021, with respect to newly amended claims 1 and 9 have been fully considered. 
 Applicant’s amendment of claim 1 and 9 overcomes the rejections of claims under 35 USC § 101. The rejection is withdrawn.
Applicant’s amendments of the claims overcomes the rejections of the claims under 35 USC § 112(a) and 112(b). The rejections are withdrawn.
Applicant’s arguments regarding the rejections of amended claim 1 under 35 USC § 102 are not persuasive. Upon further consideration, a new ground(s) of rejection is made in view of HENEGHAN (US 20100204550), necessitated by Applicant’s amendment of claim 1.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, 5, 7 and claims below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HENEGHAN (US 20100204550) (as evidenced by McEwan US 6426716 B1).


Regarding claims 1 HENEGHAN US 20100204550 A1 teaches
1 A presence/absence detection method for deciding, by a computer system, whether a subject is present in, or absent from, an object space used by a human as the subject, the presence/absence detection method comprising: 
acquisition processing[0044] including acquiring measurement data from a measuring unit ([0044], biomotion sensor 201) including a Doppler sensor(inherent as evidenced by the McEwan US 6426716 B1 in paragraph 44 reference given to the U.S. Pat. No. 6,426,716  which is Modulated Pulse Doppler Sensor) , the measuring unit being configured to measure at least one of magnitude of body movement caused by 
time series analysis processing[0055] including obtaining an analysis model for a time series analysis in which the measurement data acquired at a predetermined timing is represented by multiple items[0055] (peak corresponding to the breathing frequency), acquired before the predetermined timing, of the measurement data;[0055](monitoring the number of peaks) and 
decision processing including deciding, depending on a decision condition including  a condition concerning a coefficient of the analysis model, whether the subject is present in the object space.[0033]
also teaches analyzing using auto regressive model [0055]

But HENEGHAN does not teach 
when finding a first-order coefficient of the auto-regressive model greater than a preset threshold value, that the subject is present in the object space (for the method claim, this condition may never happen, so this limitation has no patentable weight).



5 The presence/absence detection method of claim 1, wherein the decision processin includes deciding, when(conditional limitation in method no patentable weight) finding  the first-order coefficient of the auto-regressive model greater than the 

7 The presence/absence detection method of claim 5, wherein 
the presence/absence detection method further includes setting processing including setting the decision value according to the magnitude of the measurement data acquired during a specified period.(implicit [0055] according to the paragraph 55 breathing rate would indicate whether patient is present or not present/dead)

Allowable Subject Matter
Claims 9-10 and 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “decision processing including deciding when finding a first-order coefficient of the auto-regressive model greater than a preset threshold value, that the subject is present in the object space”.



Conclusion
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business 

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648